Citation Nr: 0510362	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  94-38 918	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
neck disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.  

3.  Entitlement to service connection for a disorder of the 
legs.  

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Entitlement to an increased rating for a scar of the 
occipital region, currently evaluated 10 percent disabling.  

6.  Entitlement to an increased (compensable) rating for a 
scar on the forehead.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1966.

An unappealed May 1984 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) denied, in relevant part, 
service connection for a back disorder.  And a more recent 
August 1987 RO decision denied, in pertinent part, service 
connection for a cervical spine, i.e., neck disorder.

The current appeal to the Board of Veterans' Appeals (Board) 
arises from even more recent May 1993 and November 1996 RO 
decisions.  The Board discussed the procedural history of 
this case when remanding it to the RO in January 2004 and, 
therefore, this will not be repeated.  The case since has 
been returned to the Board for further appellate 
consideration.




FINDINGS OF FACT

1.  The veteran was notified in August 1987 of a rating 
decision that same month denying his claim for service 
connection for a cervical spine disorder; and after filing a 
timely notice of disagreement (NOD) in July 1988, in 
response, the RO sent him a statement of the case (SOC) in 
September 1988; but he did not then file a timely substantive 
appeal (e.g., a VA Form 9 or equivalent statement) to perfect 
his appeal to the Board.

2.  The additional evidence received since that August 1987 
RO decision is not so significant that it must be considered 
in order to fairly decide the merits of this claim.  

3.  The veteran was notified in July 1984 of a May 1984 
rating decision denying service connection for a back 
disorder.  He did not appeal that decision.

4.  The additional evidence received since that May 1984 
rating decision is not so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  

5.  It is not shown the veteran has a chronic disorder 
involving his legs related to his service in the military.

6.  The veteran met VA standards for hearing loss in the left 
ear during audiometric testing when discharged from service, 
when his hearing acuity in the right ear was only slightly 
better, and he now has a bilateral sensorineural hearing 
loss.  

7.   The scar on the veteran's occipital region is small, 
well healed, tender, and painful but not poorly nourished, 
ulcerated or adherent to underlying tissue.  It is a 
superficial scar that is not disfiguring and does not impair 
any function.  

8.  The scar on the veteran's forehead is small, well healed, 
nontender, not painful and not poorly nourished, ulcerated or 
adherent to underlying tissue.  It is a superficial scar that 
is not disfiguring and does not impair any function.


CONCLUSIONS OF LAW

1.  The August 1987 and May 1984 rating decisions denying the 
claims for service connection for neck and back disabilities 
are final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).  

2.  The evidence received since those August 1987 and May 
1984 rating decisions is not new and material and, therefore, 
is insufficient to reopen these claims.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).

3.  A disorder of the legs was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  

4.  A bilateral sensorineural hearing loss was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2004).  

5.  The criteria are not met for a rating higher than 10 
percent for the scar on the occipital region.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.3, 4.7, 
4.10, 4.21, 4.40, 4.41, 4.45, 4.59, 4.69, 4.71a, Diagnostic 
Code 7804 (effective prior to August 30, 2002); and 4.118, 
Diagnostic Code 7803 (effective as of August 30, 2002). 

6.  The criteria are not met for a compensable rating for the 
scar on the forehead.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 
4.41, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 7800 
(effective prior to August 30, 2002); and 4.118, Diagnostic 
Code 7800 (effective August 30, 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II) (withdrawing it's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004) it was determined that the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).  

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.  

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.  Pelegrini II, at 115.



In this case the appeal stems from rating decisions in 1993 
and 1996, so several years prior to the enactment of the VCAA 
in 2000 and well before the VCAA letters were sent.  So 
compliance with the holding in Pelegrini II, insofar as 
VCAA notice prior to the initial adjudication, is seemingly 
impossible without the nullification of those prior 
adjudications.  But as interpreted by VAOGCPREC 
7-2004, the Pelegrini II Court did not hold that, if, as 
here, the VCAA notice was not provided because VA had decided 
a claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 120.  Rather, VA 
need only ensure the veteran receives or since has received 
VCAA content-complying notice such that the timing of the 
notice is mere harmless error.

There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice after 
an initial adverse adjudication.  While the VCAA notice was 
not given prior to the RO's pre-VCAA adjudication, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to his VA notices.  Indeed, he had time to identify 
and/or submit additional supporting evidence after issuance 
of the September 1997 Statement of the Case (SOC) and 
Supplemental SOCs (SSOCs) in March 1998, September 1998, and 
December 2004.

The RO also provided VCAA letters in May and August 2002, in 
January 2003, and most recently in February 2004.  
Additionally, an August 2003 letter, the veteran was provided 
the newly revised criteria for rating his service-connected 
scars.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120-21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by an SOC or 
SSOC as long as the documents meet the four content 
requirements listed above.  See also Valiao v. Principi, 17 
Vet. App. 229, 332 (2003) (implicitly holding that RO 
decisions and statements of the case may satisfy 
this requirement).   

The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent VA GC opinions.  38 
U.S.C.A. § 7104(c).  

Here, although the VCAA notice letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claims.  

The VCAA letters requested that the veteran provide or 
identify any evidence supporting his claims and specifically 
outlined the necessary evidence.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.   



The veteran's service medical records (SMRs) have been 
obtained.  Also obtained were his private clinical records 
from Fondo Del Seguro Del Estado concerning his treatment and 
evaluation there from 1979 to 1987.  And the portions of 
these records that are in Spanish were translated into 
English.  Also on file are private clinical records of Dr. 
Murphy from 1966 and 1967.  Moreover, VA clinical records are 
on file pertaining to the veteran's treatment and evaluation 
since 1968, including his VA outpatient treatment (VAOPT) 
records and the reports of VA examinations.  Furthermore, he 
testified at a hearing at the RO in July 1998 in support of 
his claims.  As well, he has been provided several VA 
examinations during the course of this appeal.  

The veteran has not been provided VA nexus examinations with 
respect to his petitions to reopen his claims for service 
connection for neck and back disabilities.  But this is 
because 38 C.F.R. § 3.159(c)(4)(iii) provides that 38 C.F.R. 
§ 3.159(c)(4) "applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured."  So, here, since these claims are not 
being reopened, he is not entitled to an examination for 
these disabilities.

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Lastly, the veteran has alleged that VA treated him within 
two years of his discharge from the military.  However, it is 
clear that he was actually treated at a military medical 
facility in September and October 1968 (baring in mind his 
service ended in January 1966), and records of that treatment 
already are on file.  Following his testimony at his February 
1986 hearing, the RO attempted to obtain all VA records from 
1968 to 1974, and there were not VA records prior to 1968.

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the Board 
deciding the appeal at this juncture does not prejudice the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



Factual Background

The SMRs reveal that in January 1964 a wound to the back of 
the veteran's head was sutured.  In April 1964 he complained 
of pain in his back and his legs.  Trauma of his right leg 
was noted and he was given light duty.  

In March 1965 the veteran complained of low back pain.  It 
was speculated that this was just "another" excuse to 
abstain from performing regular duty but the possibility of a 
general illness had to be excluded, either concurrent with a 
present upper respiratory infection (URI) or as a sequela of 
the URI.  An X-ray of the lumbosacral spine was reportedly 
negative.  It was believed that his problem was inadequate 
sleep due to non-duty activities.  

In November 1965 the veteran sustained a laceration of the 
left side of his forehead, which was sutured.  

A medical history questionnaire in conjunction with the 
December 1965 service separation examination, which noted a 
1.5 centimeter (cm.) scar on the left knee, the veteran 
reported that his left knee gave way when standing rapidly.  

The veteran was hospitalized after service at a military 
medical facility in September and October 1968 when it was 
noted that during his active service he had fallen and 
injured his head, resulting in loss of consciousness for a 
short period and a occipital laceration and head contusion.  
In 1965 he had injured his head, sustaining a wound of the 
frontal region.  On neurological examination his active and 
passive movements were present.  His gait and station were 
normal.  There was no paresis or abnormal movements.  Deep 
tendon reflexes were present and sensations were normal.  The 
diagnoses were residuals of a brain contusion and residuals 
of a scar wound on the scalp.  

On VA general medical examination in August 1968 the veteran 
reported his inservice head injuries but on examination his 
gait was normal.  The function of his musculoskeletal system 
was normal.  On VA neurology examination in October 1968 he 
related a variety of subjective complaints to his inservice 
head injuries.  On examination his active and passive 
movements were present.  His gait and station were normal.  
There was no paresis or abnormal movements.  Deep tendon 
reflexes were present.  Sensations were normal.  

During VA hospitalization in December 1974 a lipoma, of 11/2 
year's duration, was excised from the veteran's back.  

VAOPT records show that in August 1977 the veteran complained 
of low back pain radiating down the left leg.  It was also 
noted that he had severe kidney pain radiating down to the 
left lower leg.  The assessment was left abdominal and flank 
pain.  That same month a history of hematuria and possible 
urethral pathology 14 years earlier was noted.  In October 
1977 he reported that his mid-back pain referred to the left-
side of his neck and his leg.  In April 1979 he had pain due 
to left parathoracic spasm probably secondary to 
fibromyositis.  In June 1980 he reported having had chronic 
low back pain since 1964.  A June 1980 chest X-ray revealed 
moderate rotary scoliosis of the thoracic spine.  Lumbosacral 
X-rays in June 1980 were negative.  In July 1980 he again 
complained of low back pain radiating down the left leg and 
on examination he had a left-sided limp and muscle spasm in 
the back.  The assessment was lumbosacral fibromyositis and 
scoliosis.  

The evidence received since the May 1984 rating decision 
which denied service connection for a back disorder includes 
the evidence listed below.  

At a February 1986 RO hearing the veteran testified that that 
his head injuries during service had caused a condition of 
his cervical spine.  Following these inservice head injuries 
he complained, still during service, of back and leg pains.  
After the occipital injury, just above the nape of the neck, 
he was told by a physician that an X-ray showed no skull 
fracture but he subsequently had difficulty running and when 
he went on sick call he was told by a physician that this was 
due to varicose veins of the leg.  VA first treated him in 
1968.  Doctors had explained to him how an injury (such as 
his inservice injury) could cause nerves and muscle to 
contract and lead to a nodule, such as the lipoma which was 
excised from his back after service.  VA first treated him 
for problems with his neck in 1968.  He had retired from 
being a policeman after an injury in 1967 in which he 
sustained a laceration of a leg and an arm injury.  

Private clinical records from Fondo Del Seguro Del Estado 
from 1979 to 1987, some of which required translation reflect 
that the veteran injured his low back at work in April 1979 
when he fell down a staircase.  In May 1979 it was noted that 
immediately following the injury he was unable to move his 
legs.  Since then he had presented with low back pain that 
radiated down the lateral aspect of his left leg.  
Lumbosacral X-rays in May 1979 revealed mild posterior 
reduction of L5-S1, and discogenic disease could not be ruled 
out; prominent lumbosacral lordosis and instability of the 
lumbosacral joint; and tilting of the lumbar spine which was 
probably positional.  In September 1979 possible disc 
herniation was noted.  In June 1980 it was reported that a 
CAT scan of his lower extremities revealed changes of 
compression at L5-S1 and the diagnosis was a suspected disc 
herniation at L4-5.  

The evidence received since the August 1987 rating decision 
which denied service connection for a disorder of the 
cervical spine includes the evidence listed below. 

VAOPT records of 1987 to 1991 reflect continued treatment for 
complaints of pain in the veteran's low back and down his 
left leg, and his neck.  
In March 1993 a CT of the lumbar spine found herniation of 
the L4-5 disc causing compression on the left-sided L5 nerve 
root, as well as spinal stenosis at that level and severe 
left-sided neural foramina narrowing at L5-S1 secondary to 
posterior osteophyte formation.  In April 1993 an 
electromyogram found evidence of S1 radiculopathy.  
Lumbosacral X-rays in October 1993 revealed mild degenerative 
disc disease (DDD) at L5-S1.  A January 1995 cervical MRI 
revealed focal disc protrusions at C3-4 and C4-5 levels.  

The veteran underwent VA hospitalization August 1994 for 
lumbosacral pathology.  

On VA spinal examination in December 1995 the veteran related 
his inservice history of head injuries and reported that 
since then he had had neck pain but also reported not having 
had any other injuries of his neck or back.  On examination 
he walked with a cane in each hand.  The diagnoses were a 
history of a remote fall with a complaint of continued neck 
pain with objective normal clinical examination except for 
some restriction of motion of the neck and chronic complaint 
of low back discomfort in the absence of what can truly be 
demonstrated to be radicular disease since there appeared to 
be no sensory or reflex changes.  A lumbosacral X-ray 
revealed slight degenerative joint disease (DJD) at L2-3.  

During VA hospitalization in April and May 1996 a cervical 
MRI revealed minimal bulging at C4-5 and C5-6 but no 
herniated nucleus pulposus.  

An April 1998 VAOPT record reflects that the veteran had 
reportedly had difficulty walking and pain since he hit hid 
head in 1964 and had had DJD since 1964, and also had had an 
operation in 1974.  A January 1999 VAOPT record reflects that 
the veteran had a history of lumbar disc herniation 20 years 
earlier from a fall during military service 35 years earlier.  

An October 1997 VAOPT record reflects that Schamberg's 
disease, progressive pigmented pupura, of the lower 
extremities was diagnosed and in April 1998 there was a 
questionable component of stasis and the veteran was to be 
given compression stockings for his lower extremities.  

At a July 1998 RO hearing the veteran testified that his 
inservice head injury was the cause of his hearing loss and 
his pain in his neck, back, and legs.  See pages 2 and 3 of 
the transcript.  He was hospitalized for three days after he 
injured his head in a fall from a ladder, during which time 
he had neck and back pain.  See page 4.  He had not had 
weakness of his legs until after his inservice fall.  See 
page 6.  

On VA spinal examination in January 2000 it was reported that 
the veteran had injured his neck and back in 1964.  It was 
noted that a May 1998 lumbar MRI showed degenerative disease 
with disc herniation impinging on the left S1 nerve root, DDD 
at L4-5 wit a small herniation.  A May 1998 cervical MRI 
revealed herniation at C4-5 with mild spinal canal stenosis 
and DDD at C5-6.  The diagnoses were status post neck and 
back injuries, DJD of the cervical and lumbar segments of the 
spine, herniation at L5-S1 and L4-5 and C4-5, and cervical 
and lumbar spinal canal stenosis.  

A statement received in June 2002 from Dr. Murphy states that 
the veteran had been treated in 1966 and 1967 for management 
of pain of the veteran's neck, back, and muscle spasms in the 
hip region radiating to his left leg.  His records were 
misplaced and lost.  

An October 2003 VA lumbar MRI revealed findings consistent 
with disc bulging at L4-5, disc herniation at L5-S1.  

VA X-rays of the veteran's cervical spine in March 2004 
revealed genetic disc disease in the mid-cervical spine.

Petitions to Reopen the Previously Denied Claims Concerning 
the Neck and Back Disorders

As already mentioned, the veteran was notified in July 1984 
of a May 1984 RO rating decision denying service connection 
for a back disorder.  And he did not initiate an appeal of 
that decision by filing a timely NOD.

In August 1987 the veteran was notified of a rating decision 
that same month denying service connection for a cervical 
spine disorder.  And after submitting a timely NOD in July 
1988, in response, the RO sent him an SOC in September 1988.  
But he did not then file a timely substantive appeal (e.g., a 
VA Form 9 or equivalent statement) to "perfect" an appeal 
to the Board concerning this specific claim.

While a VA Form 9 was received in May 1991, that was not 
until after the appeal period had expired.  See 38 C.F.R. 
§ 20.302 (2004).  Consequently, those decisions became final 
and binding on the veteran based on the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103 (2004).   

When, as here, the RO has denied a claim for a VA benefit, 
the decision is final and binding on the veteran based on the 
evidence then of record unless another exception to finality 
applies - such as the decision was clearly and unmistakably 
erroneous (CUE) or the veteran submits evidence that is both 
new and material to the case; otherwise, no claim based upon 
the same factual basis shall be considered.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 3.104, 3.156(a), 20.1103; 
Evans v. Brown, 9 Vet. App. 273 (1996).  Furthermore, this, 
in turn, means there must be new and material evidence since 
that decision to reopen the claims and warrant further 
consideration on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The Board must determine whether new and material evidence 
has been received because it affects the Board's jurisdiction 
to reach the underlying claim and adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

Here, the appeals concerning the petitions to reopen the 
previously denied claims for service connection for 
disabilities of the neck and back rise from a November 1996 
rating decision.  This, obviously, was prior to August 2001.  
For petitions, as here, filed before August 29, 2001, 
evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (2000); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 
8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).

Evidence is "material" if it bears directly and substantially 
upon the specific matter under consideration, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim; there is no requirement that 
the evidence in question "change the outcome" of the prior 
adjudication to be considered new and material.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
And in determining whether the evidence is new and material, 
the "credibility of the evidence is to be presumed."  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Indeed, for the limited purpose of determining whether the 
claim should be reopened, weighing the probative value of the 
evidence in question is not permitted.  See Wilkinson v. 
Brown, 8 Vet. App. 263, 270-71 (1995) (citing Justus v. 
Principi, 3 Vet. App. 510 (1992); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993); and Reonal v. Brown, 5 Vet. App. 458, 461 
(1993)).  The question of the probative value of this 
evidence does not arise until the claims are reopened and 
addressed on the full merits.  

The Court has held that materiality contemplates evidence 
that "tend[s] to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).  

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  VA first must determine whether new 
and material evidence has been presented under 
38 C.F.R. § 3.156(a); second, if new and material evidence 
has been presented, immediately upon reopening VA must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, VA may evaluate the merits after ensuring the 
duty to assist under 38 U.S.C. § 5107(b) has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  However, 
as noted, the VCAA eliminated the requirement of submitting a 
well-grounded claim.  

Neck Disorder

The evidence on file at the time of the 1987 rating decision, 
from which a timely appeal was not perfected, denying service 
connection for a disorder of the cervical spine were negative 
for complaints relative to the veteran's neck.  
The additional evidence submitted or otherwise obtained since 
that decision includes a recent private statement indicating 
the veteran was treated for neck pain in 1966 and 1967.  But 
this statement does not suggest he had any chronic cervical 
spine pathology or relate any such complaints to his military 
service.  In fact, the other evidence already on file shows 
that, when hospitalized at a military medical facility in 
1968, he had no complaints at all of neck pain.

The veteran's testimony in 1998 essentially recapitulates his 
prior contention that one or more head injuries during 
service gave rise to chronic cervical pathology and, so, this 
is not new.  See Reid v. Derwinski, 2 Vet. App. 312 (1992) 
(merely reiterating previously made arguments is insufficient 
to reopen a claim).

The 1995 VA spinal examination related a diagnosis of neck 
pain to a remote fall in service but also noted that, other 
than some limitation of motion, there was an objectively 
normal clinical examination.  In other words, that evaluation 
also failed to objectively demonstrate the presence of 
chronic cervical spine pathology stemming from an injury in 
service, of the type claimed by the veteran.  An MRI earlier 
in 1995, showing disc protrusions at C3-4 and C4-5, was the 
first radiological evidence of cervical spine pathology.

So the additional evidence since the RO's 1987 unappealed 
decision does not tend to suggest the veteran's current 
cervical spine pathology is of service origin or that DJD 
(i.e., arthritis) manifested within one year of service.  



Back Disorder

The evidence on file at the time of the 1984 RO decision that 
denied service connection for a low back disorder showed no 
more than acute low back symptoms during service.  The 
veteran had complained of low back pain when he sought VA 
treatment in the 1970s, but X-rays did not reveal any 
lumbosacral pathology.  

The additional evidence submitted or otherwise obtained since 
the RO's 1984 decision includes a recent private statement 
indicating the veteran was treated for back pain in 1966 and 
1967.  But this statement does not suggest he had any chronic 
lumbosacral pathology.  Moreover, it does not relate any such 
complaints to his military service.  In fact, when 
subsequently hospitalized at a military medical facility in 
1968, he had no complaints whatsoever of low back pain.

The veteran's testimony in 1986 - and even more recently in 
1998 - essentially recapitulates his prior contention that 
one or more head injuries during service gave rise to chronic 
lumbosacral pathology and, so, this is not new.  See Reid, 
supra.

The private clinical records from Fondo Del Seguro Del Estado 
show the veteran sustained chronic lumbosacral pathology from 
a 1979 post-service injury and, as a result, do not support 
reopening his claim because this injury involved an 
intercurrent incident.  This documented history, of a severe 
post-service low back injury, was more recently denied during 
a VA spinal examination in December 1995.  So to the extent 
the diagnosis from that VA examination may suggest the 
veteran has chronic low back disability due to a more distant 
fall (i.e., one in service, as opposed to the known one 
after), it is inherently incredible and may not be considered 
as sufficient evidence to reopen the claim.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (opinion 
rejected as "immaterial" where there was no indication the 
physician offering the opinion had reviewed all the relevant 
medical and other records that would have enabled the 
physician to form an opinion on an independent basis).  See, 
too, Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 
5 Vet. App. 229, 233 (1993).

Likewise, the January 1999 VAOPT record indicating the 
presence of a disc herniation of 20 years earlier - from a 
fall 35 years earlier, is also inherently incredible inasmuch 
as it, too, fails to consider the documented 1979 post-
service injury.

Also, the April 1998 VAOPT record indicating the veteran had 
had DJD since 1964 is completely inconsistent with the 
contemporaneous objective clinical evidence showing that, by 
at least 1980, he had no chronic lumbosacral pathology.  
Moreover, the record suggests that he had undergone back 
surgery in 1974, but in actuality this was for no more than 
the removal of a lipoma.  His testimony in 1986 that VA 
physicians had explained how his injuries in service could 
cause a lipoma (apparently as part of greater lumbosacral 
pathology) is not competent medical evidence for the purpose 
of reopening.  In reopening, a lay statement of what a doctor 
said is not the requisite medical evidence of a medical 
diagnosis or medical causation or etiology).  Warren v. 
Brown, 6 Vet. App. 4 (1993) (citing Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993)).  "[A]ny statement of appellant 
as to what a doctor told him is also insufficient to 
establish a medical diagnosis [for the purpose of 
reopening]."  Warren v. Brown, 6 Vet. App. 4, 6 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
This is true even if the veteran's statements are made under 
oath.  Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).  

In sum, the additional evidence relies on histories related 
by the veteran, himself, which are unsupported by the 
evidence already on file and, in fact, are expressly rebutted 
by this existing evidence.  So the additional evidence in 
question does not tend to show that any current lumbosacral 
pathology is of service origin or that DJD manifested within 
one year of service.  



Disorder of the Legs

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  38 U.S.C.A. 
§§ 1110. 1131; 38 C.F.R. § 3.303(a).  Furthermore, 
with chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; See, too, Savage v. 
Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).



Disability that is proximately due to or the result of a 
service-connected disorder also shall be service-connected.  
38 C.F.R. § 3.310(a) (2004).  Service connection will also be 
granted for aggravation of a non-service-connected condition 
by a service-connected disorder, although compensation is 
limited to the degree of disability (and only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

To the extent the evidence shows the veteran has complaints 
of pain in his legs due to lumbosacral pathology, service 
connection is not warranted for such complaints as they are 
part and parcel of the underlying lumbosacral pathology.  And 
the petition to reopen the claim concerning the low back was 
denied above.

Records confirm the veteran sustained trauma to his right leg 
during service, and a scar on his left knee was noted at the 
time of his discharge from the military, but there is no 
competent medical evidence that either has any sequelae 
(residuals).  In fact, there is nothing in the clinical 
records on file indicating that his complaint at discharge of 
giving way of the left knee was a chronic complaint since 
there is no evidence of left knee pathology during service.  
Nor have there been subsequent complaints of such giving way 
prior to his development of weakness of both legs, which, 
according to the recent clinical evidence, has been 
attributed to his progressively worsening lumbosacral (i.e., 
low back) pathology.  Indeed, while private clinical records 
indicate he was treated for left leg pain in 1966 and 1967, 
his gait and station were normal when hospitalized at a 
military medical facility in 1968.  

Schamberg's disease, also called progressive pigmented 
purpura, was not diagnosed until 1997 and, equally important, 
there is nothing in the record causally relating the still 
rather recent development of this disease to the veteran's 
military service - which ended several decades ago.  So 
service connection for a disorder of the legs is not 
warranted.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  


Also found at Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2004).   

The veteran's SMRs reflect that his hearing of the whispered 
voice in each ear was 15/15 (normal) on a May 1962 pre-
induction examination.  The same was true during his 
induction examination in January 1964, and on examination in 
March 1964, but no formal audiometric testing was done on 
those occasions.  

When examined in December 1965 for separation from service, 
the veteran's hearing acuity, in decibels, was as follows 
(after conversion from ASA units to the modern ISO units): 

Hertz		500		1,000		2,000	 3,000	
	4,000		
Right 
Ear
25
15
25
Not 
tested
25
Left 
Ear
25
30
30
Not 
tested
30

So, according to 38 C.F.R. § 3.385, the veteran had a hearing 
loss in his left ear by VA standards.  But his hearing acuity 
was normal in his right ear.  

VA audiometric testing in December 1995 and even more 
recently in June 1997 revealed bilateral hearing impairment 
(i.e., in both ears) meeting the requirements of § 3.385.  
And the diagnosis after that December 1995 VA examination was 
bilateral sensorineural hearing loss, described as moderate 
in the left ear and moderate to moderately severe in the 
right ear.

On VA neurology examination in October 1968 it was reported 
that the veteran's hearing was good, but no audiometric 
testing was performed.  

In this case, a hearing loss in the right ear under 38 C.F.R. 
§ 3.385 is not shown during service, or until 1995.  But in 
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993), it was held 
that "[38 C.F.R. § ]3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  "[W]here the regulatory threshold 
requirements for hearing disability are not met until several 
years after separation from service, the record must include 
evidence of exposure to disease or injury in service that 
would adversely affect the auditory system and post-service 
test results meeting the criteria of 38 C.F.R. § 3.385.  VA 
rating authorities must evaluate available testimony, 
clinical data, diagnoses, and any medical opinions relevant 
to the issue.  See 38 C.F.R. § 3.303."  Hensley, Id.

The veteran has submitted statements pertaining to him 
sustaining acoustic trauma in service.  However, as a layman, 
he is not competent to render a medical opinion as to the 
etiology of any current hearing loss.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Nevertheless, given his contentions, 
which the Board deems credible in light of the particular 
circumstances of his service, exposure to acoustic trauma 
while in the military is conceded.  And since he had 
borderline hearing in his right ear when discharged from 
service - more specifically, decibel levels of 25 in three 
of the pertinent frequencies, and sufficient hearing 
impairment in his left ear (even then) to meet the 
requirements of § 3.385, and now has a bilateral 
sensorineural hearing loss, the Board concludes that his 
current bilateral sensorineural hearing started in service.  
Accordingly, service connection is warranted for his 
bilateral sensorineural hearing loss, especially if all 
reasonable doubt concerning its origin is resolved in his 
favor.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).



Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

As already alluded to, on August 30, 2002, the rating 
criteria for the evaluation of disabilities of the skin - 
including scarring, were revised.  



"[W]here the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to [the veteran] . . . will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so."  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  But as 
indicated in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), when amended regulations expressly state an effective 
date and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded, notwithstanding 
Karnas.  See, too,VAOGCPREC 
3-2000 (Apr. 10, 2000).  

The veteran was notified of this change in the law in an 
August 2003 letter.

Under the criteria in effect prior to August 30, 2002, for 
evaluation of scars, if they were superficial, poorly 
nourished, with repeated ulcerations or were superficial, 
tender, and painful on objective demonstration, then a 10 
percent evaluation was warranted.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804.  It also was permissible to 
rate the scars on the basis of limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805.   

Disfiguring scars of the head, face or neck warrant a 
noncompensable rating when slightly disfiguring and a 10 
percent rating when moderately disfiguring.  When severely 
disfiguring, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles, a 30 percent 
rating is warranted.  38 C.F.R. § 4.118, Diagnostic Code 
7800; effective prior to August 30, 2002. 

Under the rating criteria that became effective on August 30, 
2002, Note 1 to Diagnostic Code 7800 provides for eight 
characteristics of disfigurement, for purposes of evaluation.  
These are: (1) scar 5 or more inches (13 or more centimeters 
(cms.) in length; (2) scar at least one-quarter inch (.06 
cms.) wide at widest part; (3) surface contour of scar 
elevated or depressed on palpation; 
(4) scar adherent to underlying tissue; (5) skin hypo- or 
hyper-pigmented in an area exceeding six square (sq.) inches 
(39 sq.cms.); (6) skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six sq. inches (39 
cms.); (7) underlying soft tissue missing in an area 
exceeding six sq. inches (39 sq. cms.); (8) skin indurated 
and inflexible in an area exceeding six sq. inches (39 sq. 
cms.).  

Under the rating criteria that became effective on August 30, 
2002, a 10 percent rating is warranted for disfiguring scars 
of the head, face or neck that have one of the eight 
characteristics of disfigurement.  38 C.F.R. § 4.188, 
Diagnostic Code 7800; effective August 30, 2002. 

Under the rating criteria that became effective on August 30, 
2002, a 30 percent rating is warranted for disfiguring scars 
of the head, face or neck with visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  
38 C.F.R. § 4.188, Diagnostic Code 7800; effective August 30, 
2002.  

Under the rating criteria that became effective on August 30, 
2002, a 10 percent rating is the only and maximum rating for 
scars that are superficial and unstable. 38 C.F.R. § 4.118, 
Diagnostic Code 7803 (effective August 30, 2002).  Note 1 to 
Diagnostic Code 7803 provides that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note 2 to Diagnostic Code 7803 provides 
that a superficial scar is one not associated with underlying 
soft tissue damage.  

Under the rating criteria that became effective on August 30, 
2002, a 10 percent rating is the only and maximum rating for 
scars that are superficial and painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (effective August 30, 
2002).  Note 1 to Diagnostic Code 7804 provides that a 
superficial scar is one not associated with underlying soft 
tissue damage. 

Under the rating criteria that became effective on August 30, 
2002, 38 C.F.R. § 4.118, Diagnostic Code 7805 provides that 
other scars (not covered in Diagnostic Codes 7800 through 
7804) are to be rated on the basis of limitation of function 
of the affected part.   

Occipital Scar

Service connection was granted for a scar on the occipital 
region and a scar on the forehead in a November 1968 RO 
rating decision, and noncompensable (i.e., 0 percent) ratings 
were assigned for each.

On VA 1968 VA examination the veteran reported sustaining the 
occipital scar when he fell to the floor while replacing a 
light bulb.  He reported that since then he had had frequent 
episodes of occipital cephalagia and nervousness.  On 
examination there was a well-healed scar about 1-1/2 inches 
long on the occipital region.  On VA neurology examination it 
was reported that this scar was about 2 1/2 inches long.  

Following a VA examination in July 1999 a 10 percent rating 
was granted for this scar.  That examination found the scar 
of the posterior scalp was constantly painful and that the 
veteran complained of headaches.  The scar was linear, 
measuring 5 by 0.3 cms., and depigmented and painful to touch 
but was hidden by his hair and was not disfiguring.  On VA 
general medical examination in January 2000 no disfigurement 
was noted.  

On VA examination in March 2004 the veteran's claim files 
were reviewed.  The veteran reported that his problem was not 
with his scar, but with progressive spinal deterioration.  On 
examination there was a barely visible scar "midline, right 
lateral occipital skull" which was mildly tender and 
tortuous and had a palpably irregular surface.  It was pink 
in coloration and measured approximately 3 cms. in length and 
2 millimeters (mms.) in width.  There was no alopecia in the 
area of the scar.  

During the entire appeal period there is evidence that the 
occipital scar has been tender and painful.  However, it is 
not shown to have been poorly nourished, ulcerated or 
adherent to underlying tissue.  So it is a superficial scar 
and the evidence shows that it is not disfiguring, since it 
is barely visible and covered by hair.  Further, it is not 
shown to have impaired any function.  Further, the scar 
does not affect paired features and the veteran is not shown 
to have at least three characteristics of disfigurement.  

Accordingly, a rating higher than 10 percent is not warranted 
for this scar under either the old or new rating criteria.  
Neither version is more favorable.

Forehead Scar

On VA 1968 VA examination the veteran reported sustaining the 
forehead scar in a fight in 1965.  On examination there was a 
well-healed scar about 2 1/2 inches long on the left frontal 
region.  On VA neurology examination it was reported that 
this scar was slightly visible.  On VA examination in July 
1999 the scar was noted to be linear, measuring 0.1 by 0.1 
cms., and was not painful or disfiguring.  On VA general 
medical examination in January 2000 no disfigurement was 
noted.  

On VA examination in March 2004 the veteran's claim files 
were reviewed.  The veteran reported that his problem was not 
with his scar, but with progressive spinal deterioration.  On 
examination no scar was visible or palpable on the veteran's 
forehead and, so, there was no tenderness.  

During the entire appeal period the forehead scar has not 
been tender, painful, poorly nourished, ulcerated or adherent 
to underlying tissue.  So, it is a superficial scar and the 
evidence shows that it is not disfiguring, since it is barely 
visible.  It also is not shown to have impaired any function.  
Further, the scar is not characterized by any of the eight 
characterics of disfigurement.  

Accordingly, a compensable rating is not warranted under 
either the old or the new rating criteria.  Neither version 
is more favorable.



Extraschedular Consideration

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorders at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  There 
is no indication his two scars have caused marked 
interference with his employment, i.e., beyond that 
contemplated by his already assigned ratings, or otherwise 
rendered impractical the application of the regular schedular 
standards.  He has not been frequently hospitalized on 
account of them, and although, as already acknowledged, the 
tender occipital scars cause some disability, it is certainly 
not to the level that would require extra-schedular 
consideration since these provisions are reserved for very 
special cases of impairment that simply is not shown here.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

So, for the reasons discussed, the claims for higher ratings 
must be denied because the preponderance of the evidence is 
unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER


The petitions to reopen the claims for service connection for 
the neck and back disabilities are denied.  

Service connection for a disorder of the legs is denied.  

Service connection for bilateral sensorineural hearing loss 
is granted.  



An increased rating for a scar of the occipital region is 
denied.  

A compensable rating for a scar of the forehead is denied. 



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


